Citation Nr: 1729654	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO. 16-18 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.

3. Entitlement to a respiratory condition, to include as due to asbestos exposure.

4. Entitlement to service connection for migraines, to include as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to September 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in New Orleans, Louisiana.

The record indicates that the Veteran has been diagnosed with anxiety and depression. Claims for service connection for one psychiatric disability encompass claims based on all other psychiatric diagnoses reasonably raised by the record. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as a claim for service connection for a psychiatric disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss disability was a result of noise exposure during service. Specifically, he submits that during active service he was exposed to acoustic trauma from aircraft as he was a mechanic. He has reported hearing loss issues since separation from service and has submitted a statement from a service buddy who reported that he remembered the Veteran complaining of hearing problems while working on the flight line during service. 

At a July 2013 VA examination, the Veteran was diagnosed with bilateral hearing loss. However, the examiner found that because the Veteran had normal hearing in on his entrance and separation examinations, it was therefore less likely than not that bilateral hearing loss was related to active service. Here, the Board finds that the examiner essentially concluded the Veteran's hearing loss was not related to his military service because his hearing acuity was within normal limits at separation. However, the United States Court of Appeals for Veterans Claims (Court) has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity. Hensley v. Brown, 5 Vet. App. 155 (1993). 

Given that it appears the examiner did not take into account the Veteran's lay account of diminished hearing loss onset and the inadequate rationale provided, the Board finds that another VA examination is necessary.

Psychiatric Disability

The Veteran has submitted statements that he became anxious and depressed during service at the prospects of being deployed to the Republic of Vietnam. The Board notes that the Veteran has been diagnosed with anxiety and depression, as noted in VA treatment records.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); Robinette v. Brown, 8 Vet. App. 69 (1995). In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, no VA examiner has yet provided an opinion regarding the etiology of the psychiatric disabilities diagnosed during the course of the appeal. Thus, in view of the Veteran's assertions and clinical history of psychiatric disorders, the Board finds that a VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of his claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016). The VA examination and opinion should expressly address the medical records showing various treatments and diagnoses for psychiatric conditions and the statements of the Veteran regarding his current symptoms, and should render an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder began in or is etiologically linked to service. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Respiratory Condition

The Veteran asserts that he has a respiratory condition caused by exposure to asbestos while working on aircraft during service. 

A March 2013 VA examination report shows that the VA examiner determined that it was less likely than not that the Veteran's respiratory condition was caused by service. The examiner remarked that asbestos-related lung disease involves the lower respiratory tract and pleura, not the main-stem bronchus. Asbestos particles were noted to be so small that they lodge in the small airways.  The examiner reported that asbestos particles that land in the trachea and main bronchi would be cleared. There was, further, no radiographic evidence of asbestosis or asbestosis or even benign asbestos-related pleural plaques. The examiner also reported that bronchitis was a more likely caused by airway irritation from any one of multiple benign causes. The VA examiner did not diagnose any other respiratory condition.

A June 2015 VA treatment record shows that the Veteran has been diagnosed with asthma. 

The Board finds that as the Veteran has been diagnosed with a respiratory condition noted as asthma, a new VA examination is warranted to ascertain the etiology of the condition and to determine whether the condition is related to service, as there is no opinion as to whether asthma is related to active service.

Migraines

The Veteran asserts that his migraine condition onset following a fall during service and, alternatively, that it has been caused or aggravated by his service connected tinnitus. 

The Veteran submitted a December 2012 statement from a fellow service member that noted the Veteran reported having headaches during service. 

A March 2013 VA examination report shows that the Veteran was diagnosed with migraines. The Veteran recalled slipping off the wing of a plane and being a little woozy around 1963. He reported that he did not go to sick bay as he was worried about being discharged. However, the examiner noted that service treatment records indicate that in 1965 he was sutured in the occipital area due to injury occurring while working. The Veteran reported that had "a few little headaches" after this, but began with migraines shortly before separation from service. The Veteran has reported that he has had migraines since service every three to four months, then every 6 months or so. The examiner opined that is was less likely as not that the migraine condition was related to service to include an in-service head injury as well as secondary to service connected tinnitus. The examiner's provided rationale noted that the Veteran had the head injury in early 1965 and migraines onset in late 1965. Regarding tinnitus, the examiner reported that the condition would not account for headaches that occur episodically. 

The Board notes that while the March 2013 VA examination report provided a rationale as to whether the migraine condition was caused by service or tinnitus, the opinion did not address whether the Veteran's migraine condition was aggravated by the Veteran's service-connected tinnitus. In a secondary service-connection claim, a medical opinion stating only that a disability is not the "result of" or "due to" an already service-connected disability does not address the issue of aggravation. El-Amin v. Shinseki, 26 Vet. App. 136 (2013). Therefore, on remand, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Schedule the Veteran for a VA audiology examination to assess the current nature and etiology of his bilateral hearing loss. The electronic claims file must be made available to the examiner for review. All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail. The examiner must consider the Veteran's account of when he first noticed bilateral hearing loss. The examiner is asked to address the following with a complete rationale for any opinion provided:

Is it at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss began in or is related to service, to include excessive noise exposure during service? The examiner is reminded that normal hearing at separation is not, in and of itself, sufficient rationale to conclude that any current hearing loss is not related to in-service noise exposure. 

2. Schedule the Veteran for a VA examination with a psychiatrist or a psychologist. The examiner must review the Veteran's claims file and must note that review in the VA examination report. Any conflicting medical evidence must also be reviewed and noted in the examination report. The examiner is asked to address the following, with a complete rationale for each opinion provided:

a) Provide diagnoses for all psychiatric disorders for which the Veteran meets the diagnostic criteria. Specifically state whether or not the Veteran meets each criterion for a diagnosis of PTSD. If the Veteran is found not to meet the criteria for a diagnosis of PTSD, the examiner must explain that finding in light of the medical evidence of record which shows indications of PTSD contained in the claims file.

b) If PTSD is diagnosed, the examiner should identify the specific stressor(s) that support that diagnosis. The examiner should also indicate whether the stressor involved fear of hostile military or terrorist activity and whether his symptoms are related to the stressor.

c) If any psychiatric disability other than PTSD is diagnosed, the examiner should state whether that disability is at least as likely as not (50 percent probability or greater) related to service or to any event, disease, or injury during the Veteran's service.

3. Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any diagnosed respiratory disability, including asthma. The examiner must review the claims file and must note that review in the report. All indicated studies should be conducted, and all findings reported. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disability is related to service, to include reported exposure to asbestos. The examiner must consider the Veteran's statements regarding the incurrence of respiratory symptoms during service, and the lay statements regarding the continuity of symptomatology since service. A rationale should be provided for all opinions offered.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his migraine condition. The electronic claims file must be made available to the examiner for review. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner must consider the Veteran's statements regarding the incurrence of migraine symptoms during service, and the lay statements regarding the continuity of symptomatology since service. A rationale should be provided for all opinions offered. Specifically, the examiner must address each of the following:

(a) Is it at least as likely as not (50 percent probability or greater) that any migraine condition is etiologically related to the Veteran's active service, to include an in-service head injury?

(b) Is it at least as likely as not (50 percent probability or greater) that any migraine condition was caused by the Veteran's service-connected tinnitus?

(c) Is it at least as likely as not (50 percent probability or greater) that any migraine condition has been aggravated (i.e., increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected tinnitus?

5. Then readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


